DETAILED ACTION
Examiner withdraws rejections under 35 USC § 103.
Examiner withdraws objections for minor informalities.
Claims 1-15 and 21-24 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1-5 and 21-22
	The primary reason for the allowance of the claims 1-5 and 21-22 in this case, is the inclusion in all independent claims (1, 21) of the specific steps of: processing, using a natural language processing algorithm, each character of a plurality of characters of the text content by associating each character of the plurality of characters of the text content with a corresponding one or more of the plurality of categories; for each character of the plurality of characters of the text content: determining, based on the processing, a plurality of confidence values that indicate, for the character, a degree of confidence corresponding to one or more of the plurality of categories; and determining, for the character and based on the plurality of confidence values, a corresponding display color; determining, based on the corresponding display color of each character of the plurality of characters, a color gradient that represents a change in confidence when processing. using the natural language processing algorithm, each character of the plurality of characters, and causing display, by a computing device, of a user interface comprising a visualization of the text content, wherein the user interface is configured to display the color gradient such that the user interface indicates the charge in confidence when processing, using the natural language processing algorithm, each character of the plurality of characters. These limitations in combination with the other elements recited are not found in the prior art of record.

Claims 6-15 and 23-24
	The primary reason for the allowance of the claims 6-15 and 23-24 in this case, is the inclusion in all independent claims (6, 23) of the specific steps of: processing, using a natural language processing algorithm, each character of a plurality of characters of text content by associating each character of the plurality of characters of the text content with a corresponding one or more of a plurality of categories, wherein each category of the plurality of categories corresponds to a different color of a plurality of colors; determining, based on the processing, a plurality of confidence values that indicate, for each character of the plurality of characters of the text content a degree of confidence corresponding to a different category of the plurality of categories; determining, for a first character of the plurality of characters of the text content and based on at least one first confidence value of the plurality of confidence values, a first display color of the plurality of colors; determining, fora second character of the plurality of characters of the text content and based on at least one second confidence value of the plurality of confidence values. a second display color of the plurality of colors; determining, based on the first display color and the second display color, a color gradient that represents a change in confidence when processing, by the natural language processing algorithm, each character of the plurality of characters of the text content: generating a user interface comprising a visualization of the text content, wherein the visualization comprises each character of the plurality of characters of the text content, and wherein the user interface is configured to display the color gradient such that the user interface indicates the change in confidence when processing, by the natural language processing algorithm, each character of the plurality of characters of the text content. These limitations in combination with the other elements recited are not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        July 13, 2022